DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing because it is unclear if and how “a mooring line”, “a top line segment” and “a mooring line segment” are related.
The remaining claims are only rejected because they depend from a rejected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3,5,8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re claim 3, the originally filed disclosure fails to describe that “the desired tension is between 40% to 80% of the break strength of the mooring line assembly”; therefore, such limitation constitutes new matter.
Re claim 5, the originally filed disclosure fails to describe that “the top line segment is about 10% to 20% of the length of the mooring line assembly”; therefore, such limitation constitutes new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al. (US 20200055569) in view of Common Sense.
Atallah et al. discloses a method (see Figs. 1A-1P, para 0014), comprising the steps of:
a) providing a mooring line assembly (see Figs. 1A-!C), said mooring line assembly comprising a mooring line (701) attached to an anchor (714), said anchor fixed to an ocean floor (718) and said mooring line assembly run out on said ocean floor; said mooring line assembly comprising a top line segment (310) and a mooring line segment (722,724a,724b);
b)    connecting an anchor handling vessel (700) to said mooring line, said anchor handling vessel taking on at least a portion of a tension of said mooring line assembly (para 0055);
c) positioning said anchor handling vessel proximal a floating vessel or structure to be moored (see Fig. 1A), connecting said floating vessel or structure (200) to said mooring line (see Fig. 1D), and transferring said portion of said mooring line assembly tension to said floating vessel or structure; and wherein said top line segment (310) comprises the portion of the mooring line assembly closest to said floating vessel or structure (200);
d)    moving said anchor handling vessel away from said floating vessel or structure (see Fig. 1D, para 0061; see Fig. 1L; para 0065) to be moored, while the anchor handling vessel remains connected to the floating vessel or structure to be moored by a line, said anchor handling vessel moving to a selected position over mooring line assembly;
e)    connecting the anchor handling vessel to said mooring line assembly by a hold back line (720), said connection made at a point (712b, see Fig. 1L) on said mooring line assembly between floating vessel or structure to be moored and said anchor; whereby said point of connection on said mooring line assembly is positioned along said mooring line assembly at a location closer to said floating vessel or structure to be moored than to said anchor (712b, see Fig. 1L, 1J, para 0059)
f)    tensioning said hold-back line from the anchor handling vessel, thereby applying a desired tension to said mooring line assembly (para 0065-0070);
g)    connecting said mooring line assembly to said floating vessel or structure to be moored, so as to maintain said desired tension in said mooring line assembly (para 0065-0070);
i)    disconnecting said hold-back line from said mooring line assembly (see Fig. 1P and para 0072-0073).
Atallah et al. discloses the invention substantially as claimed.  However, Atallah et al. is silent about slacking off of said hold-back line from said anchor handling vessel.  It would have been considered obvious to one of ordinary skill in the art to modify Atallah et al. to slack off of said hold-back line from said anchor handling vessel since such a modification allows the stopper (100) to bear the load of the mooring line by having the desired part of the mooring line secured by latches to the stopper. Such a modification is based on Common Sense.  If one were to let mooring line (701) after being tensioned (see para 0072) go from step depicted in Fig. 1M to step depicted in Fig. 1P without slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) the rapid pull on mooring line (701) would cause links of top chain (310) to exert impact load on stopper (100) even possibly damaging the latching mechanism of stopper (100) thus causing the desired part of the mooring line secured by latches of the stopper to pull out from the locking means of stopper (100).  Furthermore, it is obvious to slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) since such a modification prevents snapback (see 
https://www.youtube.com/watch?v=XCp2HFuTNH4).
Re claim 2, wherein said point of connection (712b, Figs. 1L-1M) of step e) is sufficiently close to said floating vessel or structure to be moored so as to create a desired tension in said mooring line assembly.
Re claim 3, wherein said desired tension comprises between about
40% and 80% of the break strength of said mooring line assembly (see para 0074, .
Re claim 4, wherein said mooring line segment comprises non-metallic fiber material (para 0056)
Re claim 5, whereby said top line segment comprises between about 10% and 20% of an overall length of said mooring line assembly (see para 0088).
Re claims 6-8, whereby said point of connection (712b, see Fig. 1L-1M, para 0059)
 is located substantially at a junction between said top line segment and said mooring line segment.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Applicant incorporated previous arguments made in 1/7/2022 response.  The examiner addressed those arguments in Office action 1/18/2022.  See below.
Applicant's arguments filed 1/7/2020 have been fully considered but they are not persuasive. Applicant argues that there is no basis for the step of “slacking off of said hold back line from said anchor handling vessel”.  The examiner disagrees.  It is common sense for the following reasons:
If one were to let mooring line (701) after being tensioned (see para 0072) go from step depicted in Fig. 1M to step depicted in Fig. 1P without slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) the rapid pull on mooring line (701) would cause links of top chain (310) to exert impact load on stopper (100) even possibly damaging the latching mechanism of stopper (100) thus causing the desired part of the mooring line secured by latches of the stopper to pull out from the locking means of stopper (100).  Furthermore, it is obvious to slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) since such a modification prevents snapback (see https://www.youtube.com/watch?v=XCp2HFuTNH4).
Applicant argues that Atallah et al. (para 0073) teaches moving the anchor handling vessel (700) from the moored vessel (200) in order to generate slack in tension line (720).  The examiner disagrees.  Para 0072, teaches generating slack to top chain (310) by releasing tension applied thereto from vessel (700). Para 0073 teaches to disconnecting tension line (720).  Atallah et al. is silent about “slacking off of said hold back line from said anchor handling vessel”. However, such step is based on common sense as established above.
Applicant argues it is unclear what is meant by “allows the stopper (100) to bear the load of the mooring line by having the desired part of the mooring line secured by latches to the stopper”. To explain the above rationale, if one were to let mooring line (701) after being tensioned (see para 0072) go from step depicted in Fig. 1M to step depicted in Fig. 1P without slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) the rapid pull on mooring line (701) would cause links of top chain (310) to exert impact load on stopper (100) even possibly damaging the latching mechanism of stopper (100) thus causing the desired part of the mooring line secured by latches of the stopper to pull out from the locking means of stopper (100).  Furthermore, it is obvious to slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) since such a modification prevents snapback (see 
https://www.youtube.com/watch?v=XCp2HFuTNH4).
Applicant argues that Atallah et al. fails to teach the configuration of the top line segment and mooring line segment as claimed.  The examiner disagrees.  See discussion above.  Top line segment (310) and mooring line segment (722,724a,724b).
Applicant argues that Atallah et. al fails to teach attaching a hold back line at the junction of the top line segment and the mooring line segment.  The examiner disagrees.  Atallah et al. teaches a hold back line (720) at the junction (712b) of the top line segment (310) and the mooring line segment (722,724a,724b, see Figs. 1L-1M).
Applicant argues that Atallah et al. fails to teach the connection (junction) is sufficiently close to the floating vessel.  The examiner disagrees.  Atallah et al. teaches the connection (712b) is sufficiently close to the floating vessel (200, see Figs. 1L-1M).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
8/26/2022